— Appeal unanimously dismissed. Memorandum: We conclude from our review of the record that there is ample evidence in the record to establish that defendant’s waiver of his right to appeal, which was part of his negotiated plea bargain, was knowingly, voluntarily and intelligently entered (see, People v Moissett, 76 NY2d 909; People v Humphrey [appeal No. 1], 172 AD2d 1071, lv denied 78 NY2d 967; People v Lesesne, 172 AD2d 1070, lv denied 78 NY2d 1012). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Assault, 1st Degree.) Presents — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.